UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ILONA SCHWEIGER SWAROVSKI,

                                     Plaintiff,

                     -against-
                                                                  19-CV-3487 (CM)
FREIE HANSE STADT, HAMBURG; EDEKA
                                                               ORDER OF DISMISSAL
BANK AG; DEUTSCHE BANK AG
INVESTMENT BANK; EDEKA BANK AG
NEW YORKER RING 6,

                                     Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Ilona Schweiger Swarovski brings this action pro se. By order dated August 7,

2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. For the reasons set forth below, the Court dismisses the complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,
550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                           BACKGROUND

        Plaintiff’s complaint consists of typewritten pages, mostly in German, and handwritten

sections on the general complaint form provided by this Court.

        Plaintiff alleges the following:

        All criminal person was Judment [sic] Richer Herchen, Bush Breede, Wandel and
        Criminal person my inside 2007-11 tried to killed me and other corruption list and
        was tried stolen my Money of business.

(Compl. at 1.) 1

        Plaintiff also alleges:

        Betwen [sic] the international Economie [sic] has been a partie [sic] to the New
        York Convention since 1961 my business has provided 52,3 Millarden $ Dollar in
        Germany basis for recognition and enforcement of foreign arbital awards based
        on an enforcement friendly approach of the jurisprudence. The relevance of the
        convention has risen since the 1998 reform of the domestic arbital law and the
        withdrawal of the reciprocity requirement[.] This article focus on the german
        (Article II) and substantive Article V requirement of recognition and enforcement
        of foreign arbital awards.

(Id. at 5.)

        In the Statement-of-Claim section of the Court’s general complaint form, Plaintiff

includes the following:

        Facts of criminal attacks is responsend [sic] in Kopie 16.1.2019 that Germany
        must be payed [sic] back the money. 11.2.2019 German criminal law. Kaiser
        Wilhelmstabe 100 inconent [sic] to the Person to attacks me again I will next step

        1
            Page numbers refer to those generated by the Court’s electronic case filing system.

                                                   2
        from USA criminal law international nescesarry [sic] included 15.2.19 personally
        staff worker for Schweiger Swarvoski AGTG Inc. construction.

        Since 29.3.2019 all workers in 1981-2018 inside 1978 my Famaly [sic] company
        within Ilona Schweiger Swarovski.

(Id. at 19.)

        In the section in which Plaintiff is asked to describe her injuries and the medical

treatment, if any, she required and received, she states “I, maked [sic] sure that beginn [sic] 1999

attacks of my father Edgar Schweiger/Swarovski was also my mother Estrella Magdalena

Schweiger not guilty against the criminal/[illegible] attacks from: 17.1.2001-2011 from criminal

jurist Dr. Axel Herchen, Bush-Breede, Wandel.” (Id. at 20.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).



                                                  3
         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 19, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
